Citation Nr: 0015359	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  96-47 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than December 20, 
1988, for a 100 percent disability rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
July 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The veteran brought a timely appeal to the Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter referred to as the Court) from an August 
5, 1998, decision of the Board that granted a December 20, 
1988, effective date for a 100 percent rating for PTSD.  The 
Court vacated the August 5, 1998, Board decision and remanded 
the case for another decision taking into consideration 
matters raised in the Court's order.

The Board in February 2000 advised the veteran's 
representative of the opportunity to submit additional 
evidence and argument.  In March 2000 the representative 
submitted a brief on the matter at issue.

The matter of entitlement to service connection for glaucoma 
is addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  In June 1984 the Board granted entitlement to service 
connection for PTSD.

2.  The RO implemented the Board's decision in June 1984 by 
issuing a rating decision reflecting PTSD as service-
connected with assignment of a 100 percent evaluation 
effective August 9, 1982, reduced to 10 percent effective 
November 1, 1982.

3.  The veteran was notified of the above decision; however, 
he did not file a notice of disagreement.

4.  The veteran's claim received at the RO in December 1984 
was adjudicated as a claim for increase and denied in July 
1985; the Board in March 1986 affirmed the RO decision on the 
evidence of record before the Board. 


5.  The veteran's December 1986 claim for increase was 
continuously prosecuted after the RO denied the claim in July 
1987, and resulted in the August 1995 decision wherein the RO 
granted a 100 percent rating for PTSD from April 1992. 

6.  In August 1998 the Board assigned an effective date of 
December 20, 1988 for the 100 percent rating for PTSD.

5.  An ascertainable increase in PTSD was demonstrated from 
January 16, 1988.


CONCLUSION OF LAW

The criteria for an effective date for a grant of a 100 
percent rating for PTSD retroactive to January 16, 1988, have 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991);   38 C.F.R. 
§ 3.400(o)(1), (2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that the Board in June 1984 granted service 
connection for PTSD. The RO implemented this decision by 
assigning an August 1982 effective date, which coincided with 
the receipt of the veteran's application for service 
connection.  A 100 percent rating under 38 C.F.R. § 4.29 was 
granted through October 1982 followed by a 10 schedular 
rating from November 1982, based upon VA records including 
psychiatric hospitalization in October 1983.  VA notified him 
of the initial rating determination by letter in July 1984, 
and he did not file a notice of disagreement with the 
determination.  

In December 1984 the veteran submitted a VA application form 
for individual unemployability (TDIU) benefits wherein he 
reported that he had become too disabled to work in August 
1984.  In addition to his education and training, he reported 
oilfield work 48 hours a week from December 1983 to July 
1984, and before that having worked 40 hours a week from 
April to December 1983 as a cashier/night manager.  At this 
time PTSD was his only service-connected disability and he 
described his symptoms.

In early 1985 the RO asked the veteran to submit additional 
evidence to support his claim for increased compensation 
benefits, and he supplemented the record with hearing 
testimony.  He told a VA examiner in June 1985 that he worked 
mowing yards and earned enough money to pay his rent most of 
the time.  He also mentioned regular outpatient treatment.  
The examiner did not comment on the degree of impairment from 
PTSD, but described the veteran as pleasant and cooperative 
with affect and mood that were not unusual.  He was found to 
demonstrate some anxiety, good memory and judgment and 
somewhat superficial insight.  His speech was spontaneous and 
he answered questions relevantly and coherently.  

In July 1985 the RO continued the 10 percent rating and 
notified the veteran of the determination.  In September 1985 
he filed a timely notice of disagreement and the RO issued a 
statement of the case.  The veteran said he had sent a letter 
from his psychiatrist regarding his PTSD-related problems.  
The record shows that apparently the claims file was 
transferred to the Board in September 1985.  This would have 
been before the RO receipt of the veteran's substantive 
appeal in November 1985, and contemporaneous statements from 
family members.  On March 13, 1986 the Board affirmed the 10 
percent rating for PTSD.   

Earlier in March 1986 the RO received notice of the veteran's 
admission to a VA hospital in January 1986 for treatment of 
PTSD, and that he had remained an inpatient for at least 21 
days.  VA examined him in September 1986 pursuant to a Board 
remand on another matter.  



The report noted the veteran was followed for PTSD and on a 
medical regimen that varied from time to time.  It appears 
from the report that he told the examiner that his mood was 
not right secondary to drugs he was given for PTSD.

In December 1986 the representative referred to VA 
hospitalization in early 1986 in seeking an increase in the 
veteran's PTSD rating and additional compensation under 
38 C.F.R. § 4.29 based on the period of hospitalization.  
Thereafter the RO received the summary of VA hospitalization 
from January 28, 1986, to March 14, 1986, and outpatient 
records showing treatment for PTSD from September 1986 
through June 1987.  The hospital summary showed a diagnosis 
of PTSD by history.  It was noted he worked most recently at 
Domino Pizza, and that it was felt the admission was 
requested to increase the evaluation of his psychiatric 
disability, and bide time while he collected this.  He was 
considered to be imminently employable, but with a guarded 
prognosis.  The outpatient records showed an assessment of 
stable PTSD in April 1987.  The veteran reported he planned 
to enroll in a trade school.  In June 1987 the impression was 
stable PTSD on current medication.  He was reported as having 
euthymic mood, being alert and oriented in three spheres and 
with no lability.   

In July 1987 the RO granted the temporary total rating under 
section 4.29 from January 28, 1986, through March 31, 1986, 
and continued the 10 percent rating from April 1986.  The RO 
issued written notice in August 1987 and the veteran filed 
his disagreement in August 1987.  Between these actions, VA 
examined him and he reported no work in the past year and 
that he spent most of his time in bed.  He was described as 
neat and appropriate, and reasonably pleasant and 
cooperative.  He was mildly anxious, with spontaneous speech 
and relevant answers.  The examiner stated his affect was 
mildly inappropriate, his memory was good, judgment fairly 
good and his insight somewhat superficial.  The examiner did 
not offer any opinion regarding the severity of PTSD.  



In August 1987 the RO continued the 10 percent rating.  The 
RO issued notice in September 1987.  A VA form dated in 
February 1988 noted the veteran's hospitalization from 
February 5-10, 1988, but did not identify the reason for his 
admission.  The veteran in February 1988 wrote to his 
representative that he was prescribed stronger medication for 
PTSD that caused side effects.  He stated that he received 
100 percent disability from Social Security (SSA), that he 
wanted this from VA, and sought to appeal all decisions 
denying an increase for PTSD.  The representative's March 
1988 memorandum to the RO supported the veteran's claim for 
increase.

Of record is a VA form dated in July 1988 that referred to 
the veteran's hospitalization from July 6-20, 1988 for 
nonservice-connected treatment.  Another VA notice form 
showed his admission diagnosis in July 1988 was PTSD.  The 
hospital summary showed admission primarily for anxiety 
disorder, and that the veteran was deemed able to return to 
work "should he desire" at the time of discharge.  It was 
reported that he received SSA disability in addition to VA 
compensation.  It was felt that allowing him to stay longer 
would be an injustice as he was 10 percent service-connected 
for anxiety and that his initial reason for being there was 
probably secondary gain in getting "100% after 21 days."  

A VA psychiatrist reported in an outpatient treatment record 
dated December 20, 1988 that the veteran had been unable to 
work consistently in gainful employment since about 1981, 
when symptoms of generalized anxiety disorder/PTSD 
manifested.  The physician stated that the prognosis for 
significant improvement in this respect was guarded.  

The veteran in February 1989 mentioned in a letter to a 
Member of Congress that doctors told him repeatedly that he 
should be receiving 100 percent disability since 1981, and 
that at the present time he received 100 percent disability 
from SSA and 10 percent from VA.  

Records received at the RO in May 1989 included an April 1985 
report to a VA medial administration service member from a 
community mental health center psychiatrist.  The 
psychiatrist noted pertinently that the veteran returned for 
treatment of PTSD in mid 1984 and that his extreme anxiety 
and anger made him dysfunctional and in need of intensive 
long-term therapy.  

The records received in May 1989 also included another VA 
outpatient report dated December 20, 1988 that referred to 
PTSD as well as a September 1988 report that noted the 
veteran continued to have some sleep disturbance.  There was 
a summary of the previously reported February 1988 VA 
hospitalization that showed diagnoses of respiratory 
infection, depression and glaucoma for the five-day 
admission.  The veteran in August 1989 submitted a SSA form 
that showed December 1984 as the date of his entitlement to 
benefits and that he had been paid compensation from January 
1986. 

The RO in October 1989 reviewed the claim for increase on the 
basis of this evidence and a recent VA examination, and 
granted a 30 percent rating from July 1988.  On that 
examination it was reported that the veteran tried to go to 
school about two years earlier but dropped out after one 
week.  He reportedly could not concentrate and became 
extremely anxious traveling to and from school in traffic.  
He reportedly was unable to cope with the pressure in his 
last job delivering pizza.  

The veteran continued to disagree and he added various lay 
statements to the record.  Pertinently his parents mentioned 
he could not work on account of his disabilities.  VA records 
received showed treatment for eye complaints and information 
from hospitalizations in February and July 1988.  The RO 
reviewed the claim in August 1990 and continued the 30 
percent rating.  The veteran in August 1990 once again 
mentioned receipt of SSA total disability benefits in seeking 
the same from VA. 

The veteran submitted a 1990 report from a Phoenix Center 
clinician who noted VA had hospitalized him for PTSD on three 
occasions since 1982.  Records received from SSA at this time 
were primarily duplicates of VA medical records since 1982 
except for some dated in late 1985.  


The SSA records included the report of a January 16, 1988 
private psychiatry evaluation.  The report showed the veteran 
reported being last employed in 1985, and that he felt his 
medication kept him from working at the present time.  He 
reported having dropped out of trade school in the previous 
year.  The examiner said the veteran appeared to have severe 
emotional pathology with severely constricted interpersonal 
relationships, interests and activity levels, and at least 
moderately disturbed pace of concentration.  He appeared to 
support himself living in relative isolation.  The examiner 
found the prognosis for future change at this point appeared 
poor as he had been under fairly intensive psychiatric 
treatment for several years without much apparent 
improvement.  The examiner said there did not appear to be 
any gross personal deterioration in terms of his personal 
hygiene.  The impression was chronic PTSD, moderately severe 
to severe.   

The record shows that after further review of the record, 
including more recently obtained VA examination and 
outpatient reports, the RO in July 1992 increased the rating 
for PTSD to 50 percent from November 1985.  Pursuant to the 
February 1995 Board remand, the RO was provided with 
duplicate medical records from SSA.  Other SSA records showed 
that the veteran was advised of his disability determination 
award in early 1986 and, at that time, that he would be 
reevaluated in late 1987 because examiners felt that his 
health would improve.  SSA continued the disability period in 
early 1988 noting personality disorder and anxiety as the 
primary and secondary diagnoses, respectively. 

The RO in August 1995 reviewed this record and granted 
entitlement to a 100 percent schedular rating for PTSD from 
April 7, 1992.  The veteran's representative initially 
disagreed seeking an effective date in December 1988, which 
the Board granted in August 1998.  Before the Board, the 
representative argued for an earlier date based upon the SSA 
determination and the medical statement in December 1988 that 
the veteran had been unable to work since 1981.

The veteran's attorney in the joint motion and in a brief 
submitted in March 2000 argued in essence that the date of 
hospitalization in January 1986 should be the effective date 
for the veteran's 100 percent disability rating.  
Alternatively it was argued that several other reports 
thereafter, but prior to December 1988, supported an earlier 
effective date.


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Under the rating criteria in effect prior to November 7, 
1996, a 10 percent evaluation was assigned where there was 
mild impairment of social and industrial adaptability.  A 30 
percent evaluation was assigned where there was definite 
impairment of social and industrial adaptability.  A 50 
percent evaluation was assigned upon a showing of 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was warranted for 
severe impairment of social and industrial adaptability.  

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411 (1996); effective prior to 
November 7, 1996.



Under the rating criteria in effect prior to February 3, 
1988, a 10 percent evaluation for PTSD was assigned with less 
than the criteria for the 30 percent evaluation, with 
emotional tension or other evidence of anxiety productive of 
moderate social and industrial impairment.  

A 30 percent evaluation was assigned where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment.  

A 50 percent evaluation was assigned for substantial 
impairment in the ability to establish or maintain effective 
or favorable relationships with people.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in severe 
industrial impairment.  

A 70 percent evaluation was warranted for serious impairment 
in the ability to establish or maintain effective or 
favorable relationships with people.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
pronounced impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411; effective prior to February 3, 
1988.


The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982).

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not underevaluate the emotionally 
sick veteran with a good work record, nor 
must it overevaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It is for this reason that great emphasis is placed 
upon the full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130, in 
effect prior to November 7, 1996. 


Analysis

Initially, the Board finds that the veteran's claim for an 
earlier effective date is well grounded within the meaning of 
the applicable law and regulations as discussed in Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

The pertinent medical records have been provided and the 
veteran has not referred to relevant outstanding records.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  The record 
appears to have been developed to the extent possible in 
light of the information on file and hearing testimony.  

Regarding an earlier effective date, the Board in August 1998 
assigned a 100 percent evaluation for the veteran's PTSD 
effective from December 20, 1988.  Upon review of the record, 
the Board finds that the preponderance of the evidence is not 
against the claim for an earlier effective date.  

The Board observes that PTSD was then rated under the 
provisions of 38 C.F.R. § 4.132, Diagnostic Code 9411 grading 
several levels of impairment, including 50 percent, 70 
percent and 100 percent, based on the presence of psychiatric 
symptom combinations and characteristic impairment of social 
and industrial impairment.  There is no question of the 
propriety of the rating scheme.  See, Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992); 38 C.F.R. § 4.21.

It is pertinent to observe that the veteran did not appeal 
the decision in 1984 wherein the RO assigned an initial 10 
percent rating for PTSD, and that decision is final.  
Thereafter, his application in late 1984 was developed as a 
claim for increase, which the RO denied in 1985, and the 
Board affirmed in March 1986.  At that time there was other 
evidence relevant to a claim for increase that was not before 
the Board and it was in part the basis of the RO decision in 
1992 to increase the rating to 50 percent from November 1985, 
which was prior to the Board decision.  In essence, a claim 
for increase after the Board decision was filed in late 1986 
and remained active through several rating reviews in the 
rating of PTSD.  

Thus there was no correspondence that may reasonably be 
construed as a notice of disagreement with the initial rating 
determination, and the Board decision in 1986 subsumed the 
July 1985 RO determination.  Therefore, the final 
disallowance is significant for purposes of determining the 
appropriate effective date of increased compensation 
subsequently granted.  38 C.F.R. §§ 3.400, 3.400(o)(1) 
20.200, 20.201.

The Board will observe that the rating decision in 1987 
considered and granted a temporary total disability rating 
for psychiatric hospitalization provided under 38 C.F.R. 
§ 4.29, and the notice given to the veteran reflected the 
period for the award, and that the disability rating that 
followed the termination of the hospitalization rating would 
revert to the previously assigned 10 percent.  

In summary, a December 1986 communication to the RO was a 
claim for increase in his disability rating that was 
continuously prosecuted.  Additional VA, SSA and private 
treatment records were submitted and provided the basis for 
the Board determination in August 1998 to grant a 100 percent 
rating from December 20, 1988, the date corresponding to VA 
opinion regarding the severity of PTSD.  

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) (West 1991) and 38 C.F.R. 
§§ 3.400, 3.400(o)(1), (2) (1999) which provide that the 
effective date shall be the date of claim, but that increased 
disability compensation may be granted from the date an 
ascertainable increase occurred during the one year period 
prior to the date of claim, or date of receipt of claim.  
However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later of 
the date that it is shown that the requirements for an 
increased evaluation are met or the date the claim for an 
increased evaluation is received.  See, Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1993) and VAOPGCPREC 12-98.

The basis for the December 1988 effective date that the Board 
selected is readily apparent from the record.  However, upon 
review of the record, the Board concludes that the January 
16, 1988 date of SSA examination is the pertinent date for 
the effective date of the increase to 100 percent in light of 
the precedent established in Hazan v. Gober, 10 Vet. App. 511 
(1997) and Swanson v. West, 12 Vet. App. 442 (1999).  

The Court in Hazan, after discussing the application of 
estoppel in such claims, held that after a well grounded 
claim for increase is submitted, all the evidence, not just 
evidence not previously considered must be reviewed to 
determine the appropriate effective date.  Id at 520-21.  In 
Swanson it was once again stated that consideration must be 
given to all the evidence of record, including that which 
predated a Board decision on the same matter, to determine 
when an ascertainable increase occurred in the rated 
disability.  

The Board has noted that the argument for an earlier 
effective date appears to focus on the time period from 
January 1986 to December 1988.  However an earlier date as 
suggested from the early 1980's is not warranted.  The Board 
notes that the service connection was granted from 1982 and 
that the veteran reported he was employed through mid 1984, 
apparently working the equivalent of full-time work.   The 
veteran also reported to a VA examiner in 1985 that he worked 
mowing yards earning enough money most of the time to pay his 
rent.  The private psychiatry report of 1985, which was not 
received until 1989, described the veteran's anxiety and 
anger as extreme which made him dysfunctional and in need of 
intensive long term therapy.  The VA examination did not find 
such manifestations.  The examiner noted "some anxiety" but 
that affect and mood were not unusual.  SSA records show he 
was scheduled for a reevaluation since improvement was not 
ruled out at the time he was initially granted benefits.  

This evidence does conflict as to the severity of the 
disability.  Later in early 1986 the veteran was hospitalized 
but there appeared to be a reasonably based skepticism in the 
minds of clinicians regarding the severity of his PTSD and 
the motive for his admission.  He was deemed employable.  
According to the record subsequently assembled, he did attend 
trade school in 1987, albeit briefly, and VA outpatient 
records showed stable PTSD.  VA examination in 1987 found him 
mildly anxious and his affect mildly inappropriate.  SSA 
records added in 1990 included a January 16, 1988 examination 
report that concluded, in essence, that there was a poor 
prognosis for future change in the severe emotional 
pathology.  This assessment is similar to the VA clinician's 
assessment in December 1988.  




SSA continued the period of disability based on this 
assessment.  Therefore the Board does not believe this 
evidence shows an ascertainable increase prior to January 16, 
1988.

The veteran's articulated argument for an earlier date based 
on the January 1986 hospitalization or subsequent VA reports 
in 1987 does not point to contemporaneous evidence of 
ascertainable increase in view of the clinical assessments 
made on each occasion as to the level of disability.  The 
evidence need not be undebatable evidence, but it must 
reasonably support a 100 percent evaluation under the rating 
formula for anxiety disorders as it existed.  

As noted previously, 38 C.F.R. § 3.400(o)(2) requires a 
review of all available records to determine if an 
ascertainable increase occurred during the one-year period 
prior to the date of claim in December 1986.  In summary, if 
such is not shown, the date of claim or date entitlement 
arose controls.  Thus the determination is on a facts found 
basis.  

The January 1988 report for SSA concluded there would be no 
likely improvement in the PTSD manifestations in view of the 
treatment history.  Thus in view of the evidence the Board 
concludes an increase to the 100 percent level was 
ascertainable from that date.  


ORDER

Entitlement to an effective date for a 100 percent rating for 
PTSD retroactive to January 16, 1988 is granted, subject to 
the regulations governing the payment of monetary awards. 



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Briefly stated, the veteran in November 1999 filed a notice 
of disagreement with a RO denial of service connection for 
glaucoma.  The Board in May 2000 denied the veteran's motion 
to assume jurisdiction of the issue.  The attorney's 
correspondence in May 2000 indicates a statement of the case 
had not as yet been issued. 

Since the veteran has filed a timely notice of disagreement, 
the failure to issue a statement of the case in such 
circumstances is a procedural defect requiring a remand.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  However, before the issue is 
returned to the Board it must be perfected by filing a timely 
substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); 38 C.F.R. §§ 20.200, 20.201, 20.300 (1999). 

In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should issue a statement of 
the case covering the issue of 
entitlement to service connection for 
glaucoma.  The veteran should be advised 
of the requirements necessary to perfect 
a timely appeal if he wishes appellate 
review.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should complete, 
as warranted, any adjudication 
determination regarding the issue under 
consideration.  All contacts with the 
appellant should be in accordance with 
the representation agreement with his 
private attorney that is assumed remains 
in effect.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case where indicated.  A reasonable period 
of time for a response should be afforded.  Thereafter, the 
case should be returned to the Board for final appellate 
review, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

